NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                          JUN 22 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OLEH KURAIEV,                                   No.    20-70137

                Petitioner,                     Agency No. A215-879-382

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 7, 2021
                               Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and KOBAYASHI,** District
Judge.

      Oleh Kuraiev petitions this court for review of his order of removal to

Ukraine. We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition in

part, deny it in part, and remand the matter for further proceedings.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      The government initiated removal proceedings against Kuraiev in December

2018. He subsequently submitted an I-589 Application, seeking asylum,

withholding of removal, and relief under the United Nations Convention Against

Torture (“CAT”), alleging persecution based on his political opinion, religion,

nationality, and membership in a particular social group.1 The immigration judge

(“IJ”) held a hearing, during which Kuraiev was the only witness, and received

documentary evidence from the government and Kuraiev.

      The IJ found that Kuraiev was not credible, and the IJ found that, in light of

the adverse credibility determination, Kuraiev failed to establish past persecution.

Although it was possible to establish a well-founded fear in spite of the adverse

credibility determination, the IJ ruled that Kuraiev failed to do so, and concluded

that Kuraiev was not eligible for asylum. The IJ also concluded that Kuraiev failed

to carry his burden of proof as to withholding of removal and failed to establish

that he was eligible for CAT relief. The Board of Immigration Appeals (“BIA”)

dismissed Kuraiev’s appeal, ruling that the IJ’s adverse credibility determination

was proper and that the denial of Kuraiev’s requests for asylum and withholding of

removal based on past persecution was correct. The BIA concluded that all other

issues were waived on appeal.



      1
        Kuraiev’s nationality argument and his particular social group argument
are both based on his identity as a Cossack.

                                          2
      In his petition to this court, Kuraiev argues that: 1) the IJ’s adverse

credibility determination was not supported by substantial evidence because the IJ

failed to question him about all of the perceived inconsistences and omissions that

the adverse credibility determination was based upon; and 2) the BIA’s waiver

rulings were erroneous because the improper adverse credibility determination

affected the analysis of each of Kuraiev’s requests for relief. We review an

adverse credibility determination for substantial evidence, and, in doing so, we

consider the reasons cited in the BIA’s decision, as well as the reasons in the IJ’s

decision that support the reasons cited by the BIA. Mukulumbutu v. Barr, 977

F.3d 924, 925 (9th Cir. 2020). The BIA’s ruling that an issue was waived or

forfeited is a conclusion of law that is reviewed de novo. See Alanniz v. Barr, 924

F.3d 1061, 1068–69 (9th Cir. 2019).

      Inconsistencies between an applicant’s statements and other evidence in the

record are among the factors relevant to “the totality of the circumstances” analysis

of the applicant’s credibility. Iman v. Barr, 972 F.3d 1058, 1064–65 (9th Cir.

2020) (some citations omitted) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)). The BIA

addressed various inconsistencies cited by the IJ regarding: an alleged May 9, 2017

raid by Ukrainian nationalists on the room that Kuraiev was renting in Zaporozhye,

Ukraine; and Kuraiev’s alleged May 24, 2018 eviction from his rental unit in Kiev,

Ukraine. Both the BIA and the IJ cited the fact that neither the 2017 Zaporozhye


                                          3
room nor the Kiev room was listed among Kuraiev’s prior residences on his I-589

Application. Kuraiev was not questioned about this omission from his application.

Further, although the IJ acknowledged that Kuraiev rented the Zaporozhye room in

an attempt to establish residency in the Ukrainian mainland and that Kuraiev did

not travel to the mainland often, neither the BIA nor the IJ addressed whether this

explained Kuraiev’s failure to include the room on his list of prior residences.

      The BIA and the IJ also found that the statement by Kuraiev’s neighbor

about the alleged May 9, 2017 raid was inconsistent with Kuraiev’s testimony

because the statement did not support Kuraiev’s testimony about the extent of the

damage to his room or that he was afraid to return there immediately after the raid.

Kuraiev testified about his neighbor, but he was not questioned about the

neighbor’s written statement, which included specific phrases – “opened the room”

and “closed the room” – which were construed by the BIA and the IJ as indicating

that the raid was nonviolent and did not result in much damage to the room. The

BIA and the IJ also rejected Kuraiev’s explanation that he was too afraid to return

to the unit immediately, reasoning that, if Kuraiev had safety concerns, Kuraiev

could have asked his neighbor for assistance, but there was no indication that he

did so. However, Kuraiev was not questioned about whether he made such a

request or why he did not do so. The IJ’s interpretation of statements like “opened

the room” and the IJ’s and the BIA’s assumption that Kuraiev could have asked his


                                          4
neighbor to assess any damage to the room were improper speculation. See Zhi v.

Holder, 751 F.3d 1088, 1093 (9th Cir. 2014) (stating speculation and conjecture

cannot support an adverse credibility finding).

      Because the IJ failed to solicit sufficient explanations regarding the

foregoing areas of inconsistency, and because the BIA and the IJ failed to address

testimony that may have provided a plausible explanation for Kuraiev’s failure to

list the Zaporozhye room as a residence in 2017, the adverse credibility

determination was not supported by substantial evidence. See id. at 1092–93. We

therefore hold that the BIA and the IJ erred in their adverse credibility

determinations.2

      This holding, however, does not affect the following alternate rulings by the

IJ: 1) Kuraiev failed to establish a well-founded fear of future political persecution



      2
        Although the Zaporozhye raid and the Kiev eviction were the only specific
areas of inconsistency mentioned in the BIA’s decision, the BIA also stated there
were “many . . . inconsistencies” that “were direct inconsistencies between
[Kuraiev]’s hearing testimony and various record documents, including his
Form I-589 and supporting letters.” These statements suggest that the BIA relied
upon other areas of inconsistency that were not specifically mentioned in the BIA’s
decision. Some of the other areas of inconsistency identified by the IJ include:
statements that Kuraiev made during a December 17, 2018 interview with Customs
and Border Protection officers; and the document that Kuraiev submitted that
purportedly certified his membership in the Crimea referendum election
commission. We note that Kuraiev was not questioned about either the interview
or the membership certification. However, because it is not clear whether the BIA
relied upon these perceived inconsistencies, our analysis of Kuraiev’s petition does
not rely upon them.

                                          5
based solely upon documentary evidence of country conditions; 2) even if

Kuraiev’s testimony about religious persecution were credited, he established a

well-founded fear of religious persecution only in Crimea, so if he could not

establish a well-founded fear of political persecution or persecution based on his

Cossack nationality in Ukraine, then relocation within areas of Ukraine other than

Crimea would be possible; and 3) even if his testimony was credited, he did not

establish either past persecution or a well-founded fear of future persecution on

account of his Cossack identity. The BIA did not err when it concluded that

Kuraiev waived any challenge to these rulings. However, we hold that the BIA

erred when it concluded that Kuraiev waived any challenge to the denial of his

request for CAT relief, because the IJ’s ruling as to that request was based upon

the adverse credibility finding.

      We grant Kuraiev’s petition as to his applications for asylum and

withholding of removal based on past persecution for his political opinion, as well

as his application for CAT relief, and we remand for further proceedings consistent

with this memorandum. We deny Kuraiev’s petition in all other respects.

      PETITION GRANTED IN PART, DENIED IN PART, AND

REMANDED.




                                          6